DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.        Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two-step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then proceeding to the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 (as a representative example), we recognize that the limitations “obtaining environmental information by combining a plurality of observations, performing at least one of automatic zero-drift noise-reducing and multivariate scaling corrections of the plurality of observations by deriving calibration information from changes in statistical values over a rolling period of time compared with observations from adjacent nodes data; and applying the calibration information locally to observations” are abstract idea as they involved usage of mathematical concept. Similar rejections are made for other independent and dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, Prong two, the claims additionally recite “the plurality of observations are made with in-situ sensors and remote sensors, the in-situ sensors and remote sensors form a network comprising a plurality of distributed sensors, the plurality of distributed sensors form a plurality of sensor nodes, each of the plurality of sensor nodes comprises a processing circuit, and one or more sensors,” and “canister air with known concentration of gas” and “solenoid valve”, but said limitations are merely directed to insignificant data collection activity involving sensor node network with a general purpose computer included. The claims do not improve the functioning of any sensors, processing circuit. In short, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. 
Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
        In Step 2B, the claims additionally recite “the plurality of observations are made with in-situ sensors and remote sensors, the in-situ sensors and remote sensors form a network comprising a plurality of distributed sensors, the plurality of distributed sensors form a plurality of sensor nodes, each of the plurality of sensor nodes comprises a processing circuit, and one or more sensors,” and “canister air with known concentration of gas” and “solenoid valve”, but said limitations are merely directed to data collection activity involving sensor node network with a general purpose computer included that are well-understood, routine and conventional.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more than the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo et al., US-PGPUB 2018/0080890 (hereinafter Potyrailo) in view of Tolmie et al., US-PGPUB 2015/0233879 (hereinafter Tolmie)

          Regarding Claims 1 and 8. Potyrailo disclose an environmental monitoring (Abstract, environmental sensing), comprising: 

obtaining environmental information by combining a plurality of observations (Paragraph [0008]; Fig. 4; [0038], analyzing plurality of impedance responses and ambient parameters); wherein the plurality of observations are made with in-situ sensors and remote sensors, the in-situ sensors and remote sensors form a network comprising a plurality of distributed sensors, the plurality of distributed sensors form a plurality of sensor nodes (Fig. 1, 102’s are sensor nodes with sensor utilizing sensing material coupled to a pair of electrodes; Paragraph [0028], wireless sensor network having sensor nodes); each of the plurality of sensor nodes comprises a processing circuit, and one or more sensors (Fig. 2, controller circuit and environmental sensor; Paragraph [0030]), 

Potyrailo does not disclose performing at least one of automatic zero-drift noise-reducing and multivariate scaling corrections of the plurality of observations by deriving calibration information from changes in statistical values over a rolling period of time compared with observations from adjacent nodes data; and applying the calibration information locally to observations with the processing circuit.

Tolmie discloses electrochemical gas sensors (Paragraphs [0003]-[0004]), including compensating for zero drift when the difference exists between the signal output of the sensing electrode in the first sensor and the signal output of the secondary sensing electrode in a different sensor (Paragraph [0024]; Paragraph [0126], compensating for zero drift, and with respect to time; [0127]-[0128], two or more sensors and cross-checking and comparison of the calibration values to threshold to determine relative drift)

         At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Tolmie in Potyrailo and perform automatic zero-drift noise-reducing by deriving calibration information from changes in statistical values over a rolling period of time compared with observations from adjacent nodes data, and apply the calibration information locally to observations with the processing circuit, and thereby obtain accurate sensor measurements.

          Regarding Claims 2 and 9. Potyrailo discloses obtaining environmental data of targeted gas through one or more sensor nodes in the network (Paragraph [0028], detect analytes of interest, such as methane gas, nitrogen oxide gas, etc), obtaining environmental variables data including temperature, humidity and air pressure through one or more adjacent sensor nodes in the network (Paragraph [0028], ambient parameters of the environment, such as temperature, humidity, pressure and meteorological conditions), calibrating raw environmental data obtained based on the environmental variables from the one or more adjacent sensor nodes automatically through the processing circuit, and assimilating the obtained environmental data together with meteorological information to derive information on an environment with improved resolution (Paragraphs [0008]; [0091], usage of ambient parameters to adjust the impedance responses; Paragraph [0053]; [0060])

          Regarding Claim 3. Potyrailo discloses calibrating the obtained environmental data by at least one of: time averaging, zero/span calibration with a regression analysis; and environmental correction (Paragraph [0034], averaging; Paragraph [0038], regression; Paragraph [0060])

          Regarding Claim 4. Potyrailo discloses the environmental correction comprises at least one of: a successive regression; a multivariate regression; and a physically-based pressure correction (Paragraph [0038])

          Regarding Claim 5. Tolmie discloses performing automatic zero-drift noise- reducing comprises in- situ zero-drift correction Paragraph [0126], compensating for zero drift, and with respect to time; [0127]-[0128], cross-checking and comparison of the calibration values to threshold to determine relative drift)

          Regarding Claim 10. Potyrailo discloses the processing circuit is configured to calibrate the obtained environmental data by at least one of: time averaging; zero/span calibration with a regression analysis; and environmental correction (Paragraph [0034], averaging; Paragraph [0038], regression; Paragraph [0060])

          Regarding Claim 11. Potyrailo discloses the processing circuit is configured to conduct environmental correction comprising at least one of: a successive regression; and a multivariate regression; or a physically-based pressure correction (Paragraph [0038], multivariate and regression)

          Regarding Claim 12. Potyrailo discloses a calibration curve and a controller circuit on board the sensor node may analyze a spectral parameter of the impedance response of the sensor of the sensor node having a linear response (Paragraph [0099])

The modified Potyrailo does not disclose a canister of air with known gas concentration is provided to conduct the in-suit zero-drift correction, and the sensor node is adjusted for drift either on board or remotely on server data processing side.

Tolmie discloses a canister of air with known gas concentration is provided to conduct the in-suit zero-drift correction (Paragraph [0072], canister of air with known gas concentration of 50 PPM; [0058])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Tolmie in the modified Potyrailo and provide a canister of air with known gas concentration is to conduct the in-suit zero-drift correction, and adjust the sensor node for drift either on board or remotely on server data processing side, so as to obtain accurate sensor measurements for each node independently of other nodes.

          Regarding Claim 16. Potyrailo discloses at least one of Ethernet, cellular, and Wi-Fi communication circuits at each node (Paragraph [0044])

          Regarding Claim 17. Potyrailo discloses a base station configured to receive data from at least a subset of the plurality of distributed sensors (Fig. 4, transmit to remote system)

          Regarding Claim 18. Potyrailo discloses the plurality of distributed sensors include a first set of sensors each of a first accuracy at a first cost (Paragraph [0056], various listed sensors are of different cost and accuracy), and are calibrated to achieve a third accuracy higher than the first accuracy (Paragraph [0042]; Paragraph [0099]; Paragraph [0101]); and suitable for environmental monitoring (Paragraph [0028], detect one or more analytes; Paragraph [0035]; Paragraph [0056], acquire various ambient parameters), the one or more processing circuits are configured to assimilate the obtained environmental data together with meteorological information to derive information on the environment with a first resolution higher than a second resolution of information obtained with a network at a density lower than the first density (Paragraph [0008]; Fig. 4; [0038], analyzing plurality of impedance responses and ambient parameters; Paragraph [0043], nodes and information acquired by the weather station; Fig. 3); wherein the plurality of sensors include a first set of sensors each of a first accuracy at a first cost, and a second set of sensors each of a second accuracy at a second cost, the second accuracy being higher than the first accuracy, and the second cost being higher than the first cost (Paragraph [0056], various listed sensors are of different cost and accuracy); the one or more processing circuits are further configured to: obtain environmental data with the plurality of distributed sensors, wherein the plurality of distributed sensors are calibrated to achieve a third accuracy suitable for environmental monitoring, and wherein the third accuracy is higher than the first accuracy (Paragraph [0042]; Paragraph [0099]; Paragraph [0101])), and calibrate the obtained environmental data by environmental correction through a multivariate regression to calculate regression coefficients (Paragraph [0038], multivariate analysis with regression)

6.         Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo, US-PGPUB 2018/0080890 in view of Tolmie, US-PGPUB 2015/0233879 as applied to Claims 2 and 9 above, and further in view of Shaffer et al., US-PGPUB 2012/0233485 (hereinafter Shaffer)

          Regarding Claims 6 and 14. The modified Potyrailo does not disclose co-locating some of the sensors in the network with a standard monitoring station for calibration, wherein the standard monitoring station is configured to provide a ground truth for the calibration.

Shaffer discloses co-locating some of the sensors in the network with a reference node for calibration, wherein the reference node is used for calibrating all other nodes (Paragraph [0062]; Abstract; Paragraph [0019], monitoring AC waveform)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Shaffer in the modified Potyrailo and perform automatic zero-drift noise-reducing that comprises co-locating some of the sensors in the network with a standard monitoring station for calibration, wherein the standard monitoring station is configured to provide a ground truth for the calibration, and thereby obtain accurate sensor measurements.

7.         Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo, US-PGPUB 2018/0080890 in view of Tolmie, US-PGPUB 2015/0233879 as applied to Claims 2 and 9 above, and further in view of Thoma et al., US-PGPUB 2011/0309248 (hereinafter Thoma)

          Regarding Claim 7. Potyrailo discloses spatial and temporal impedance response of the sensor (Paragraphs [0115]-[0118]) and defining a calibration curve based on the spectral parameters of the impedance response of the sensor (Paragraph [0099]) and network-enabled calibration (Paragraph [0033]; Paragraph [0042], networked; Paragraph [0099]; Paragraph [0101])

Tolmie discloses using toxic gas sensor to detect environment (e.g. smoke stack emissions) (Paragraph [0004]) and performing automatic zero-drift reducing (Fig. 3; Paragraph [0024]; Paragraph [0126], compensating for zero drift, and with respect to time; [0127]-[0128], cross-checking and comparison of the calibration values to threshold to determine relative drift)

The modified Potyrailo does not disclose a network-enabled calibration, wherein the spatial and temporal characteristics is utilized to calibrate a network of sensors for potential zero-drift.

Thoma discloses spatial and temporal characteristics are utilized to calibrate a network of sensors for potential zero-drift (Paragraphs [0034], automatic compensation for zero-drift; [0061]-[0063], event characteristics, such as location, speed, direction of plume, analyzing temporal response characteristic of the sensor data)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Thoma in the modified Potyrailo and perform a network-enabled calibration, wherein the spatial and temporal characteristics is utilized to calibrate a network of sensors for potential zero-drift, so as to obtain accurate sensor measurements.

8.          Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo et al., US-PGPUB 2018/0080890 in view of Tolmie, US-PGPUB 2015/0233879 as applied to Claim 9, and further in view of Vander Heyden, US Pat No. 5,323,657 (hereinafter Heyden)

          Regarding Claim 13. Potyrailo discloses gas sampling valve for calibration (Paragraph [0046])

Tolmie discloses a canister of air with known gas concentration is provided to conduct the in-suit zero-drift correction (Paragraph [0072], canister of air with known gas concentration of 50 PPM; [0058])

The modified Potyrailo does not disclose a solenoid valve at each node and configured to automatically run the zero-drift noise-reducing correction based on the canister of air being introduced to the one or more sensors at each node.

Vander Heyden discloses using the solenoid valve to run the zero-drift noise-reducing correction (Col. 27, lines 36-48)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Vander Heyden in the modified Potyrailo and provide a canister of air with known gas concentration at each node and a solenoid valve at each node and configured to automatically run the zero-drift noise-reducing correction based on the canister of air being introduced to the one or more sensors at the each node, so as to obtain accurate sensor measurements automatically at each sensor node.

9.          Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo et al., US-PGPUB 2018/0080890 (hereinafter Potyrailo) in view of Tolmie et al., US-PGPUB 2015/0233879 as applied to Claim 9 above, and further in views of Thoma, US-PGPUB 2011/0309248 and Krcma et al., US Pat No. 5,347,223 (hereinafter Krcma)

          Regarding Claim 15. Potyrailo discloses spatial and temporal impedance response of the sensor (Paragraphs [0115]-[0118]) and defining a calibration curve based on the spectral parameters of the impedance response of the sensor (Paragraph [0099]) and network-enabled calibration (Paragraph [0033]; Paragraph [0042], networked; Paragraph [0099]; Paragraph [0101])

Tolmie discloses using toxic gas sensor to detect environment (e.g. smoke stack emissions) (Paragraph [0004]) and performing automatic zero-drift reducing (Fig. 3; Paragraph [0024]; Paragraph [0126], compensating for zero drift, and with respect to time; Paragraphs [0127]-[0128], cross-checking and comparison of the calibration values to threshold to determine relative drift)

The modified Potyrailo does not disclose higher accuracy sensors higher-density nodes are configured to obtain lowest value of target gas concentration over a period of time to derive background concentration in a region network as calibration target for zero-drift adjustment for other sensors in the network (Note: The limitation “higher-density nodes” needs to be amended as this term is not understood, as sensor nodes do not vary in any density)

Thoma discloses spatial and temporal characteristics are utilized to calibrate a network of sensors for potential zero-drift (Paragraphs [0034], automatic compensation for zero-drift; [0061]-[0063], event characteristics, such as location, speed, direction of plume, analyzing temporal response characteristic of the sensor data)

Krcma discloses a gas leak detector that has sensitivity range, which includes use of two sensitivity ranges that allow the leak detector to detect very small changes in the concentration of refrigerant gas when a low concentration of background refrigerant gas is present, thus allowing the precise location of small gas leaks to be determined, while at the same time being able to detect the location of gas leaks when a high concentration of background refrigerant gas is present (Col. 9, lines 67-68; Col. 10, lines 1-9)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Thoma and Krcma in the modified Potyrailo and have higher accuracy sensors higher-density nodes configured to obtain lowest value of target gas concentration over a period of time to derive background concentration in a region network as calibration target for zero-drift adjustment for other sensors in the network, so as to obtain accurate sensor measurements for the sensor nodes.

10.          Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo et al., US-PGPUB 2018/0080890 in view of Tolmie, US-PGPUB 2015/0233879 as applied to Claim 18, and further in view of Drzewiecki, US Pat No. 6076392 (hereinafter Drzewiecki)

          Regarding Claim 19. The system of claim 18, Drzewiecki discloses analyzing real time gas, including displaying true CO2 concentration observed (Fig. 10, Col. 26, lines 25-43; Abstract)

         At the time of the invention filed, it would have been obvious to a person ordinary skill in the art to use the teaching of Drzewiecki in the modified Potyrailo and display true CO2 concentration observed, so as visually and easily understand the CO2 concentration level.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo, US-PGPUB 2018/0080890 in views of Tolmie, US-PGPUB 2015/0233879, Drzewiecki, US Pat No. 6076392 as applied to Claim 19 and further in view of Nourbakhsh et al., Us Pat No. 10,054,534 (hereinafter Nourbakhsh) 

          Regarding Claim 20. Potyrailo discloses at least some of the plurality of distributed sensors are co-located with standard monitoring stations (Paragraph [0043])   

Potyrailo does not disclose a second set of sensors are configured for direct measurement and calibrating the first set of sensors 

Nourbakhsh discloses a second set of sensors are configured for direct measurement and calibrating the first set of sensors (Abstract; Col. 1, lines 40-67; Col. 4, lines 4-11) in a networked sensor configuration (Col. lines 46-67)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Nourbakhsh in the modified Potyrailo and have a second set of sensors are configured for direct measurement and calibrating the first set of sensors, so as to accurately monitor the environmental conditions that is cost-effective.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Strachan et al., US-PGPUB 20110267220 “sensor node positioning in a sensor network.” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2857